Citation Nr: 1638207	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-01 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied TDIU.  


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the Veteran's claim of entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Board remanded the Veteran's claim for TDIU in October 2015 for an examination and opinion regarding whether the Veteran's currently service-connected conditions prevented him from obtaining or sustaining substantially gainful employment.  Specifically, the Board asked the examiner to opine whether the combined effects of the Veteran's multiple service-connected disabilities made the Veteran unemployable, and if not, what type of employment would the Veteran be suited for and what accommodations would be required due to service-connected disability.  

However, a review of the development by the RO subsequent to the remand reveals that no such opinion was obtained.  While the Board recognizes that the Veteran was provided several examinations regarding all of his service-connected conditions, none of the examinations spoke to the opinion request regarding the combined effects of the service-connected disabilities.  The Board finds that the several examination reports, separately stating no functional loss due solely to the service-connected disability examined at that examination, does not amount to the same opinion, as an examination is required which speaks to the totality of the Veteran's disability picture considering the combined effect of all of the service-connected disabilities. 

Additionally, the examiner also failed to provide any opinion regarding the nature and type of employment the Veteran may be able to perform, or the kind of accommodations that would be required at any employment due to the service-connected disabilities.  Consequently, the Board cannot consider the development requested to be substantially accomplished, and the claim must be again remanded to complete the requests in the October 2015 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

2.  Then, schedule a social and industrial survey with regard to the combined effects of the Veteran's service-connected disabilities on his employability, from an adequately qualified vocational specialist.  The examiner must review the claims file and the review should be noted in the report.  The social examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the combined effects of the service-connected disabilities.  If the examiner concludes that the Veteran is able to obtain gainful employment despite the service-connected disabilities, the examiner is ask to explicitly state what type of employment and what accommodations would be necessary due to the service-connected disabilities.  The examiner should reconcile any opinion with any other medical opinions of record.  A complete rationale for any opinion expressed should be included in the report. 

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

